USDC IN/ND case 3:20-cv-00579-DRL-MGG document 10 filed 12/02/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 EVAN ROLLINS,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-579-DRL-MGG

 JOSEPH BECKER et al.,

                      Defendants.

                                    OPINION & ORDER

       Evan Rollins, a prisoner without a lawyer, filed a complaint (ECF 1) against three

defendants alleging that he was subjected to excessive force in violation of the Eighth

Amendment. A filing by an unrepresented party “is to be liberally construed, and a pro

se complaint, however, inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       In his complaint, Mr. Rollins alleges that, on May 6, 2020, at approximately 1:47

p.m., when he was standing in front of the medical unit, Officer Joseph Becker slammed

him in his face while he was handcuffed behind his back. ECF 1 at 2. Mr. Rollins asserts

he told Officer Becker that he was feeling suicidal, but Officer Becker attempted to force

him to go back to his cell. Id. He states that Officer Becker told him he was resisting him
USDC IN/ND case 3:20-cv-00579-DRL-MGG document 10 filed 12/02/20 page 2 of 4


though this was not true. Id. Mr. Rollins alleges his face was injured and his tooth was

chipped as a result of Officer Becker slamming him on his face. Id.

        Under the Eighth Amendment, prisoners cannot be subjected to cruel and unusual

punishment. See Farmer v. Brennan, 511 U.S. 825, 833-34 (1994). The “core requirement”

for an excessive force claim is that the defendant “used force not in a good-faith effort to

maintain or restore discipline, but maliciously and sadistically to cause harm.”

Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009) (citation omitted). Several factors

guide the inquiry of whether an officer’s use of force was legitimate or malicious,

including the need for an application of force, the amount of force used, and the extent of

the injury suffered by the prisoner. Id. Giving Mr. Rollins the inferences to which he is

entitled, he states a plausible Eighth Amendment claim of excessive force against Officer

Becker for slamming him in his face while he was handcuffed behind his back on May 6,

2020.

        Next, Mr. Rollins states that he wrote a letter to Warden William Hyatte about his

encounter with Officer Becker. ECF 1 at 2. He told Warden Hyatte that he did not feel

safe being around Officer Becker and had attempted to follow the appropriate steps to

rectify the situation. Id. However, Warden Hyatte declined to respond to his letter. Id. A

lawsuit against an individual pursuant to § 1983 requires “personal involvement in the

alleged constitutional deprivation to support a viable claim.” Palmer v. Marion Cty., 327

F.3d 588, 594 (7th Cir. 2003). And there is no general respondeat superior liability under 42

U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Because Warden Hyatte

was not personally involved in the incident and cannot be held liable simply because he


                                             2
USDC IN/ND case 3:20-cv-00579-DRL-MGG document 10 filed 12/02/20 page 3 of 4


oversees the operation of the prison or supervises other correctional officers, Mr. Rollins

cannot proceed against him.

       Mr. Rollins has also sued Shawna Morson, the prison’s grievance officer. ECF 1 at

3. He claims that, after he filed an informal grievance about the situation with Officer

Becker, he never received a response. Id. Mr. Rollins states he then attempted to file a

formal grievance but Grievance Specialist Morson refused to accept it because, under the

prison’s grievance policy that had changed, it was late. Id. However, Mr. Rollins has no

constitutional right to access the grievance process. See Grieveson v. Anderson, 538 F.3d

763, 770 (7th Cir. 2008) (noting that there is not a Fourteenth Amendment substantive

due-process right to an inmate grievance procedure). Accordingly, Mr. Rollins cannot

proceed against Grievance Specialist Morson.

       For these reasons, the court:

       (1) GRANTS Evan Rollins leave to proceed against Officer Joseph Becker in his

individual capacity for compensatory and punitive damages, for using excessive force

when Officer Becker slammed him in his face while he was handcuffed behind his back

on May 6, 2020, in violation of the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Warden William Hyatte and Grievance Specialist Shawna Morson;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Officer Joseph Becker at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 1), pursuant

to 28 U.S.C. § 1915(d);


                                            3
USDC IN/ND case 3:20-cv-00579-DRL-MGG document 10 filed 12/02/20 page 4 of 4


      (5) ORDERS the Indiana Department of Correction to provide the United States

Marshals Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of the defendant, if he

does not waive service, if it has such information; and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Officer Joseph Becker

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

      SO ORDERED.

      December 2, 2020                          s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
